Applying for Certiorari, or writ of review, to the 15th Judicial District Court, Parish of Acadia; Jules Edwards, Judge.
Before KNOLL and COOKS, JJ., and CULPEPPER, J. Pro Tern.*
WRIT DENIED: We deny relator’s application because relator’s motion was not filed within the extended time limits for filing pretrial motions which were requested by the relator and granted by the trial court and relator failed to set forth good cause justifying consideration of the request for a preliminary examination after the time limitation had run. See La.C.Cr.P. art. 521.
The relator’s request for a stay of his trial is also denied.